
	
		I
		111th CONGRESS
		2d Session
		H. R. 6331
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Gingrey of
			 Georgia (for himself, Mr. Gene Green of
			 Texas, Mr. Whitfield,
			 Mr. Rogers of Michigan, and
			 Ms. DeGette) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide incentives for the development of qualified
		  infectious disease products.
	
	
		1.Short titleThis Act may be cited as the
			 Generating Antibiotic Incentives Now
			 Act of 2010.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Extension of exclusivity period.
				Sec. 4. Priority review.
				Sec. 5. Fast track product.
				Sec. 6. Clinical trials.
			
		3.Extension of
			 exclusivity period
			(a)In
			 generalThe Federal Food,
			 Drug, and Cosmetic Act is amended by inserting after section 505D (21 U.S.C.
			 355e) the following:
				
					505E.Extension of
				exclusivity period for new qualified infectious disease products
						(a)ExtensionIf, prior to approval or licensure of a
				drug or biological product pursuant to an application that is submitted under
				section 505(b) of this Act or section 351(a) of the Public Health Service Act,
				the Secretary determines that the drug or biological product is a qualified
				infectious disease product, then the exclusivity period for such qualified
				infectious disease product is deemed to be extended by 5 years.
						(b)Limited to first
				licensureSubsection (a) does
				not apply to the approval or licensure of—
							(1)a supplement for
				the qualified infectious disease product; or
							(2)a subsequent
				application filed by the same sponsor or manufacturer of the qualified
				infectious disease product (or a licensor, predecessor in interest, or other
				related entity) for—
								(A)a change (not
				including a modification to the structure of the qualified infectious disease
				product) that results in a new indication, route of administration, dosing
				schedule, dosage form, delivery system, delivery device, or strength; or
								(B)a modification to
				the structure of the qualified infectious disease product that does not result
				in a change in—
									(i)safety or
				effectiveness in the case of a drug; or
									(ii)safety, purity,
				or potency in the case of a biological product.
									(c)DeterminationAt
				the request of any person submitting an application described in subsection
				(a), the Secretary shall, not later than 30 days after the submission of such
				request and prior to approval of the application, determine whether the drug or
				biological product is a qualified infectious disease product.
						(d)RegulationsThe Secretary shall promulgate regulations
				for carrying out this section. The Secretary shall promulgate the initial
				regulations for carrying out this section not later than 12 months after such
				date of enactment.
						(e)DefinitionsIn
				this section:
							(1)Exclusivity
				periodThe term
				exclusivity period means, with respect to a qualified infectious
				disease product approved or licensed under section 505 of this Act or section
				351 of the Public Health Service Act, the period of time (as extended under
				section 505A or 527 of this Act or section 351(m) of the Public Health Service
				Act) during which such section 505 or 351 prohibit the Secretary from making
				effective the approval of another application under such section 505 or 351 for
				such product for a person who is not the holder of such approved application or
				of such approved license.
							(2)Qualified
				infectious disease productThe term qualified infectious disease
				product means an antibiotic drug, or a diagnostic test including a
				point-of-care diagnostic test, for treating, detecting, preventing, or
				identifying a qualifying pathogen.
							(3)Qualifying
				pathogenThe term qualifying pathogen means—
								(A)resistant gram
				positive pathogens, including methicillin-resistant Staphylococcus aureus
				(MRSA), vancomycin-resistant Staphylococcus aureus (VRSA), and
				vancomycin-resistant enterococcus (VRE);
								(B)multi-drug
				resistant gram negative bacteria, including Acinetobacter, Klebsiella,
				Pseudomonas, and E. coli species;
								(C)multi-drug
				resistant tuberculosis; or
								(D)any other
				infectious pathogen identified for purposes of this section by the Secretary,
				in concurrence with infectious disease clinicians and appropriate professional
				associations, as a significant threat to public health because of drug
				resistance or other factors (or likely to become such a
				threat).
								.
			(b)ApplicationSection 505E of the Federal Food, Drug, and
			 Cosmetic Act, as added by subsection (a), shall apply with respect to any drug
			 or biological product that is first approved or licensed under section 505 of
			 such Act (21 U.S.C. 355) or section 351 of the Public Health Service Act (42
			 U.S.C. 262) on or after the date of the enactment of this Act.
			4.Priority
			 review
			(a)AmendmentChapter V of the Federal Food, Drug, and
			 Cosmetic Act is amended by inserting after section 524 (21 U.S.C. 360n) the
			 following:
				
					524A.Priority
				review for qualified infectious disease products
						(a)In
				generalIf the Secretary
				determines under section 505E that a drug is a qualified infectious disease
				product, the Secretary shall give priority review to the application for
				approval or licensure of such product submitted under section 505(b) of this
				Act or section 351(a) of the Public Health Service Act.
						(b)DefinitionIn this section, the term priority
				review, with respect to an application described in subsection (b),
				means review and action by the Secretary on such application not later than 6
				months after receipt by the Secretary of such
				application.
						.
			(b)ApplicationSection 524A of the Federal Food, Drug, and
			 Cosmetic Act, as added by subsection (a), shall apply with respect to an
			 application that is submitted under section 505(b) of such Act (21 U.S.C.
			 355(b)) or section 351(a) of the Public Health Service Act (42 U.S.C. 262(a))
			 on or after the date of the enactment of this Act.
			5.Fast track
			 productParagraph (1) of
			 section 506(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356(a))
			 is amended by inserting after if it is intended for the treatment of a
			 serious or life-threatening condition and it demonstrates the potential to
			 address unmet medical needs for such a condition the following:
			 or if the Secretary determines under section 505E that the drug is a
			 qualified infectious disease product.
		6.Clinical
			 trials
			(a)Review and
			 revision of guidelines
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, and not later than 4 years thereafter, the Secretary shall—
					(A)review the
			 guidelines of the Food and Drug Administration for the conduct of clinical
			 trials with respect to antibiotic drugs; and
					(B)as appropriate,
			 revise such guidelines to reflect developments in scientific and medical
			 information and technology and to ensure clarity regarding the procedures and
			 requirements for approval of an antibiotic drug under chapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) or section 351 of the
			 Public Health Service Act (42 U.S.C. 262).
					(2)Issues for
			 reviewAt a minimum, the
			 review under paragraph (1) shall address the appropriate animal models of
			 infection, in vitro techniques, valid micro-biological surrogate markers, the
			 use of non-inferiority versus superiority trials, and appropriate delta values
			 for non-inferiority trials.
				(3)Reports to
			 CongressNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter for the next 4 years, the Secretary shall
			 submit a report to the Congress on the progress of the review under paragraph
			 (1).
				(4)Rule of
			 constructionExcept to the extent to which the Secretary of
			 Health and Human Services makes revisions under paragraph (1)(B), nothing in
			 this section shall be construed to repeal or otherwise affect the guidelines of
			 the Food and Drug Administration.
				(b)Recommendations
			 for investigations
				(1)RequestThe
			 sponsor of a drug intended to be used to treat, detect, prevent, or identify a
			 qualifying pathogen may request that the Secretary provide written
			 recommendations for nonclinical and clinical investigations which may be
			 conducted with the drug before—
					(A)it may be approved
			 for such use under section 505 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 355); or
					(B)if the drug is a
			 biological product, it may be licensed for such use under section 351 of the
			 Public Health Service Act.
					(2)RecommendationsIf
			 the Secretary has reason to believe that a drug for which a request is made
			 under this subsection is a qualified infectious disease product, the Secretary
			 shall provide the person making the request written recommendations for the
			 nonclinical and clinical investigations which the Secretary believes, on the
			 basis of information available to the Secretary at the time of the request,
			 would be necessary for—
					(A)approval under
			 section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) of such
			 drug for the use described in paragraph (1); or
					(B)licensing under
			 section 351 of the Public Health Service Act (42 U.S.C. 262) of such drug for
			 such use.
					(c)DefinitionsIn
			 this section:
				(1)The term
			 biological product has the meaning given to such term in section
			 351 of the Public Health Service Act (42 U.S.C. 262).
				(2)The term
			 drug has the meaning given to such term in section 201 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
				(3)The term
			 qualifying pathogen has the meaning given such term in section
			 505E of the Federal Food, Drug, and Cosmetic Act, as added by section 3.
				(4)The term
			 Secretary means the Secretary of Health and Human Services, acting
			 through the Commissioner of Food and Drugs.
				
